                    UNITED STATES COURT OF INTERNATIONAL TRADE

SEAH STEEL CORPORATION,

       Plaintiff,

HUSTEEL CO., LTD., NEXTEEL CO.,
LTD., AJU BESTEEL CO., LTD., and
ILJIN STEEL CORPORATION,

       Consolidated Plaintiffs,

and

HYUNDAI STEEL COMPANY, and
ILJIN STEEL CORPORATION,
                                           Before: Honorable Jennifer Choe-Groves,
       Plaintiff-Intervenors,                      Judge

v.                                         Consol. Court No. 19-00086

UNITED STATES,
                                           PUBLIC DOCUMENT
       Defendant,

and

UNITED STATES STEEL
CORPORATION, MAVERICK TUBE
CORPORATION, TENARIS BAY CITY,
INC., TMK IPSCO, VALLOUREC STAR,
L.P., and WELDED TUBE USA INC.

       Defendant-Intervenors.

     CONSOLIDATED PLAINTIFF AJU BESTEEL CO., LTD.’S AND CONSOLIDATED
        PLAINTIFF/PLAINTIFF-INTERVENOR ILJIN STEEL CORPORATION’S
       COMMENTS IN PARTIAL SUPPORT OF REMAND REDETERMINATION

                                      Jarrod M. Goldfeder
                                      TRADE PACIFIC PLLC
                                      700 Pennsylvania Avenue, SE, Suite 500
                                      Washington, D.C. 20003
                                      (202) 223-3760
                                      Counsel to AJU Besteel Co., Ltd.
Dated: September 15, 2021             and ILJIN Steel Corporation
  CONSOLIDATED PLAINTIFF AJU BESTEEL CO., LTD.’S AND CONSOLIDATED
     PLAINTIFF/PLAINTIFF-INTERVENOR ILJIN STEEL CORPORATION’S
    COMMENTS IN PARTIAL SUPPORT OF REMAND REDETERMINATION

       These comments are submitted on behalf of Consolidated Plaintiff AJU Besteel Co., Ltd.

(“AJU Besteel”) and Consolidated Plaintiff/Plaintiff-Intervenor ILJIN Steel Corporation

(“ILJIN”) concerning the “Final Results of Redetermination Pursuant to Court Remand” (“Final

Remand Results”), ECF No. 118, filed by the U.S. Department of Commerce (“Commerce”)

concerning SeAH Steel Corp. v. United States, Consol. Court. No. 19-00086, Slip Op. 21-43 (Ct.

Int’l Trade Apr. 14, 2021).

       As non-individually investigated respondents in the underlying administrative proceeding

that is the subject of this litigation, the rates assigned to AJU Besteel and ILJIN are determined

by the final weighted-average dumping margins calculated for the two mandatory respondents,

NEXTEEL Co., Ltd. (“NEXTEEL”) and SeAH Steel Corporation (“SeAH”). This means that

any calculation changes made to NEXTEEL’s and/or SeAH’s antidumping duty calculations

directly impact the review-specific average rate assigned to AJU Besteel and ILJIN.

       In order to avoid the duplication of arguments, AJU Besteel and ILJIN concur with the

separate comments filed today by NEXTEEL and SeAH that partially support the Final Remand

Results and respond to the August 13, 2021, partial opposition comments of Defendant-

Intervenor U.S. Steel Corporation. See ECF Nos. 133 and 134. In particular, AJU Besteel and

ILJIN agree that Commerce’s decision to recalculate the weighted-average dumping margins in

the Final Remand Results without the application of any “particular market situation” (“PMS”)

adjustment complies with the Court’s remand order in Slip Op. 21-43, although AJU Besteel and

ILJIN continue to disagree with aspects of Commerce’s analysis of the record evidence




                                                 1
regarding the PMS issue. Accordingly, AJU Besteel and ILJIN respectfully submit that this

Court should affirm Commerce’s determination not to make any PMS adjustment.


                                           Respectfully submitted,

                                           /s/ Jarrod M. Goldfeder
                                           Jarrod M. Goldfeder

                                           TRADE PACIFIC PLLC
                                           700 Pennsylvania Avenue, SE
                                           Suite 500
                                           Washington, D.C. 20003
                                           (202) 223-3760

                                           Counsel to AJU Besteel Co., Ltd.
Dated: September 15, 2021                  and ILJIN Steel Corporation




                                              2
                   UNITED STATES COURT OF INTERNATIONAL TRADE

SEAH STEEL CORPORATION,

      Plaintiff,

HUSTEEL CO., LTD., NEXTEEL CO.,
LTD., AJU BESTEEL CO., LTD., and
ILJIN STEEL CORPORATION,

      Consolidated Plaintiffs,

and

HYUNDAI STEEL COMPANY, and
ILJIN STEEL CORPORATION,
                                                 Before: Honorable Jennifer Choe-Groves,
      Plaintiff-Intervenors,                             Judge

v.                                               Consol. Court No. 19-00086

UNITED STATES,

      Defendant,

and

UNITED STATES STEEL
CORPORATION, MAVERICK TUBE
CORPORATION, TENARIS BAY CITY,
INC., TMK IPSCO, VALLOUREC STAR,
L.P., and WELDED TUBE USA INC.

      Defendant-Intervenors.


                               CERTIFICATE OF COMPLIANCE

       The undersigned counsel at Trade Pacific PLLC hereby certifies that the attached

Comments of Consolidated Plaintiff AJU Besteel Co. Ltd. and Consolidated Plaintiff/Plaintiff-

Intervenor ILJIN Steel Corporation in Partial Support of Remand Redetermination, dated

September 15, 2021, comply with the word-count limitation described in the Standard Chambers
Procedures of the U.S. Court of International Trade. The Remand Comments contain 293 words,

excluding counsel’s signature block, according to the word-count function of the word-

processing software used to prepare these comments.


                                            Respectfully submitted,

                                            /s/ Jarrod M. Goldfeder
                                            Jarrod M. Goldfeder
                                            TRADE PACIFIC PLLC
                                            700 Pennsylvania Avenue, SE
                                            Suite 500
                                            Washington, D.C. 20003
                                            (202) 223-3760

                                            Counsel to AJU Besteel Co., Ltd.
Dated: September 15, 2021                   and ILJIN Steel Corporation
